Scott, Judge
delivered the opinion of the court.
This court does not interfere with the verdict of a jury on the ground that it is against the weight of evidence. If, however, upon the report of the evidence on a trial, we were warranted in granting a new trial, we do not know how we would resist such-an application on this occasion. As a new trial will be granted on account of the excessiveness of the damages, we deem it inappropriate to make any comments on the case. Upon looking over the record, we are satisfied that the ends of justice will be subserved by granting a new trial; although the injury sus*173tained was a serious one, we do not tbink the circumstances warranted so heavy a verdict.
The judgment is reversed, and a new trial ordered,
with the concurrence of Judge Ryland.